 


114 HR 2785 IH: End Immuity for Brazilian Criminals Act
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2785 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2015 
Mr. Ryan of Ohio (for himself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To suspend the issuance of visas to nationals of Brazil until such time as Brazil amends its laws to remove the prohibition on extradition of nationals of Brazil to other countries. 
 
 
1.Short titleThis Act may be cited as the End Immuity for Brazilian Criminals Act. 2.Suspension of visas for Brazilians until Brazil amends its laws to remove the prohibition on extradition of nationals of Brazil to other countries (a)Suspension of visa issuanceNotwithstanding any other provision of law, no immigrant or nonimmigrant visa may be issued to a citizen, subject, national, or resident of Brazil until the President of the United States determines and certifies to the Congress that the Government of Brazil has amended its laws to remove the prohibition on extradition of nationals of Brazil to other countries.
(b)WaiverThe President may waive the application of subsection (a) on a case-by-case basis if the President determines and certifies to the Congress that it is in the national interests of the United States to do so. (c)Effect of unauthorized issuanceAny visa issued in violation of this subsection shall be null and void. 
 
